o CO SYN DH NH BP WY NY

KN WN YY NY DO NO ROO ee ia ea eens
Nn A FSF WY YN |§ DBD BD OW DW DH wm BP W NY FY OC

 

 

Case 2:19-cr-00197-RSL Document 26-1 Filed 01/24/20 Page 1 of1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) NO. CR 19-197-RSL
)
Plaintiff, )
) (PROPOSED) ORDER GRANTING
Vv. ) DEFENDANT’S MOTION FOR
) MODIFICATION OF BOND
MICHAEL JOHN DEROCHE, ) CONDITIONS
)
Defendant. )
)

 

This matter having come before the Court on Mr. Deroche’s Motion for
Modification of Bod Conditions, and the Court having reviewed the pleadings of the
parties and the records and files, it is now therefore

ORDERED that Defendant’s Motion for Modification of Bond Conditions is
GRANTED, and the Soberlink is to be removed. All other bond conditions shall remain
in place.

IT IS SO ORDERED.
DONE this 5 t day of bahrinas , 2020.

WAS Gariuk

ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

Presented by:

s/ Greg Geist
Assistant Federal Public Defender
Attorney for Michael Deroche

; FEDERAL PUBLIC DEFENDER
ORDER GRANTING DEFENDANT’S MOTION 1601 Fifth Avenue, Suite 700
FOR MODIFICATION OF BOND CONDITIONS Seattle, Washington 98101

(US v. Michael Deroche; CR19-197-RSL) - 1 (206) 553-1100

 
